Title: Bill for Dissolving the Vestries of the Parishes of Meherrin and St. Anne, [16 December 1777]
From: Virginia Assembly
To: 



[16 December 1777]

Whereas it hath been represented to this present general assembly, that by the death and resignation of sundry members of the vestries of Meherrin parish, in the county of Brunswick, and of the parish of St. Anne, in the county of Albemarle, there is not a sufficient number of members to hold a vestry in either of the said parishes, by which means the business of the same hath been for a considerable time unsettled: Be it therefore enacted by the General Assembly, That from and after the passing of this act the said vestries shall be dissolved; and the sheriff of the county of Brunswick is hereby required to summon the freeholders of the said parish of Meherrin, and others entitled to vote, to meet at Randall’s ordinary, in the said parish, on the second day of March next, and the sheriff of the county of Albemarle, in the like manner, to summon the freeholders, and others entitled to vote in the said parish of St. Anne, to meet at the new church upon Hardware river on the same day, then and there to choose twelve of the most able and discreet persons of their respective parishes to be a vestry for the said parishes respectively.
The vestries so chosen, after taking an oath of fidelity to this commonwealth, shall proceed to regulate and settle the business of their respective parishes, and shall have full power and authority to levy all salaries or arrears of salaries due to the incumbents of the said parishes before the first day of January last, also to assess and levy such sums of money as shall be sufficient to enable them to comply with their parochial engagements before that date, and to demand and recover of any collector or collectors all arrears of money or tobacco due to the said parishes and put into their hands to collect, and to do any other act which the said vestries hereby dissolved might by law have respectively done had they continuèd full and undissolved.

